[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
AMENDMENT TO MEMORANDUM OF DECISION
The Court in its Memorandum of Decision directed that each party was to be responsible for the debts listed in their respective financial affidavits. At the time of the final hearing, the defendant failed to appear and consequently no financial affidavit was filed by the defendant. The Court, therefore, amends its Memorandum of Decision and orders that the plaintiff shall be liable only for the debts listed in her financial affidavit.
THE COURT CURRAN, J. CT Page 4197